EXHIBIT 10.4
EXECUTION VERSION




LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of September 9, 2016 (this “Agreement”), is by and
between DASAN Networks, Inc., a company incorporated under the laws of Korea
(“Lender”) and DASAN Zhone Solutions, Inc., a Delaware corporation (“Borrower”).
WHEREAS, Lender desires to provide a delayed draw term loan facility to Borrower
on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreement set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.    Commitment. The commitment amount for the term loans (each, a “Loan”) to
be made by Lender to Borrower hereunder is US$5,000,000 (the “Commitment
Amount”).
2.    Loans. Borrower may, at any time from and after the date hereof through
September 9, 2021, request one or more drawdowns of Loans by delivering a
written Loan request to Lender, which Loan request shall specify the principal
amount of the requested Loan and the requested funding date therefor (which
shall not be earlier than ten days after the date of the Loan request unless
otherwise agreed by Lender) (the “Funding Date”); provided, that the maximum
aggregate amount of Loans requested hereunder shall not exceed the Commitment
Amount. Lender shall lend Borrower the amount specified on the Loan request on
the applicable Funding Date by wire transfer of immediately available funds to
such account or accounts as may be designated by Borrower.
3.    Maturity Date. The maturity date for all Loans made hereunder shall be the
fifth anniversary of the initial Funding Date hereunder (the “Maturity Date”);
provided, that, if such date is not a business day in New York New York, the
Maturity Date shall be the next succeeding business day.
4.    Interest. Interest shall accrue daily on the outstanding unpaid principal
balance of each Loan from the Funding Date thereof until repaid in full at a
rate per annum equal initially to 4.6%, provided, that, in the event that, any
time during the term of this Agreement, the interest rate applicable to related
party loan transactions as set forth in the Enforcement Decree of Corporation
Tax Act of Korea (as may be amended, the “Tax Enforcement Decree”) or the
Enforcement Rules on Corporate Tax Act of Korea (together with the Tax
Enforcement Decree and, as may be amended, the “Korean Corporate Tax Law”) is
different from the then-applicable interest rate hereunder, the interest rate
applicable hereunder shall be automatically changed to reflect such interest
rate applicable to related party loan transactions as set forth in the Korean
Corporate Tax Law. Lender shall promptly advise Borrower in writing of any such
change in the interest rate hereunder. Interest shall be calculated on the basis
of a 365 (or 366)-day year, payable quarterly in arrears on the first business
day in New York, New York following March 31, June 30, September 30 and December
31 of each year.
5.    Payment of Principal and Interest. The entire principal balance
outstanding hereunder, together with all accrued and unpaid interest thereon,
shall be due and payable in full on the Maturity Date. All payments made
hereunder shall be made when due in United States Dollars in immediately
available funds. All payments made hereunder shall be applied first to accrued
interest, and second to the payment of the principal amount outstanding
hereunder. Any principal amounts paid under this Agreement may not be
re-borrowed.


1



--------------------------------------------------------------------------------





6.    Prepayment. Borrower may, without premium or penalty, at any time and from
time to time, prepay all or any portion of the outstanding amounts hereunder.
7.    Subordination. Borrower and Lender acknowledge that the Loans and all
other amounts due hereunder constitute “Subordinated Indebtedness” for purposes
and subject to the terms of that certain Subordination Agreement, dated on or
about the date hereof, between Lender and Borrower in favor of Wells Fargo Bank,
National Association (the “Subordination Agreement”). Without limiting the
foregoing, Lender hereby acknowledges and agrees that Lender’s right to payment
from Borrower hereunder shall at all times be subordinate and subject in right
of payment to the rights of the holders of any and all senior unsecured or
secured loans, notes, guarantees or other obligations (including hedging
obligations) made or issued under any loan agreement, credit agreement,
indenture or other debt facility with any bank, financial institution, indenture
trustee or other institutional lender (or agent on their behalf) for which
Borrower is an issuer, borrower or guarantor, whether entered into prior to, on
or after the date hereof, in each case to payment in full, in cash, of all
obligations (other than obligations permitted to remain outstanding under the
applicable documents after such payment), including any principal, interest,
premium, penalties, fees, indemnifications, reimbursements, damages and other
liabilities in accordance with the documents applicable thereto; provided, that,
subject to the terms of the Subordination Agreement, Borrower may make payments
to Lender until an event of default (as defined in the applicable indenture,
credit agreement or other instrument governing such indebtedness) shall have
occurred and be continuing and the appropriate lender, trustee or agent with
respect to the applicable indebtedness shall have directed Borrower to cease
making such payments.
8.    Covenants. Except as consented to by Lender, from and after the initial
Funding Date hereunder until payment in full of all outstanding Loans and all
accrued and unpaid interest thereon, Borrower shall not:
(a)    incur any indebtedness for borrowed money other than (i) indebtedness
under that certain Credit and Security Agreement, dated as of March 13, 2012, by
and among Borrower, ZTI Merger Subsidiary III, Inc., Premisys Communications,
Inc., Zhone Technologies International, Inc., Paradyne Networks, Inc., Paradyne
Corporation and Wells Fargo Bank, National Association (as amended, amended and
restated, renewed, extended, refinanced or replaced from time to time, the
“Senior Credit Facility”) and (ii) indebtedness permitted to be incurred by the
Senior Credit Facility;
(b)    incur any liens securing indebtedness on any of its assets or property
(other than (i) liens for Taxes, (ii) liens made to secure statutory
obligations, surety or appeal bonds, or bonds for the release of attachments or
for stay of execution, (iii) liens arising under applicable law (including
landlords’, carriers’, warehousemen’s, mechanics’, workers’, suppliers’,
materialmen’s, or repairmen’s liens), (iv) purchase money liens with respect to
tangible personal property, (v) liens for indebtedness permitted to be incurred
under Section 8(a), and (vi) other liens securing obligations of Borrower or its
subsidiaries other than for indebtedness, collectively “Permitted Liens”), in
each case unless, contemporaneously with the incurrence of such liens (other
than Permitted Liens), Borrower grants a security interest to Lender to secure
the obligations under this Agreement on a substantially equal and ratable basis;
(c)    merge, consolidate or amalgamate with, or convey, sell, lease, transfer
or otherwise dispose of all or substantially all of its assets and property (in
one transaction or a series of related transactions) to any person or entity
(other than an affiliate), excluding sales of inventory and other assets in the
ordinary course of business; or
(d)    upon the occurrence and during the continuation of an Event of Default,
pay any dividend or make any other distribution on its membership interests.


2



--------------------------------------------------------------------------------





9.    Events of Default. The occurrence of any one or more of the following
events shall constitute an event of default hereunder (each, an “Event of
Default”):
(a)    Borrower fails to pay when due (whether on the Maturity Date, upon
acceleration or otherwise) any payment hereunder, and such failure continues
unremedied for ten days after written notice thereof from Lender to Borrower;
(b)    Borrower (i) commences a voluntary case or proceeding with respect to
itself, (ii) consents to the entry of an order for relief against it in an
involuntary case or proceeding, (iii) consents to the appointment of any
receiver, trustee, assignee, liquidator, custodian or similar official (a
“Bankruptcy Custodian”) under Title 11, U.S. Code or any similar federal or
state law for the relief of debtors (a “Bankruptcy Law”) of it or for
substantially all of its property of (iv) makes a general assignment for the
benefit of its creditors; or takes any comparable action under any foreign laws
relating to insolvency, in each case pursuant to or within the meaning of any
Bankruptcy Law;
(c)     a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (i) is for relief against Borrower in an involuntary case,
(ii) appoints a Bankruptcy Custodian of Borrower for substantially all of its
property or (iii) orders the winding up or liquidation of Borrower, or any
relief similar to the foregoing which is granted under any foreign laws, where
in each case such order, decree or relief remains unstayed and in effect for 60
consecutive days;
(d)     Borrower fails to perform or observe any material covenant, condition or
provision contained in this Agreement required to be performed or observed by it
(other than the covenant to pay the principal, interest (including default
interest)) and such failure continues for a period of 30 days after notice
requiring such failure to be remedied has been given to Borrower by Lender;
(e)    a distress, execution or seizure before judgment is levied or enforced
upon all or substantially all the property of Borrower which has a material
adverse effect on Borrower and is not discharged within thirty days thereof;
(f)    Borrower is unable to pay its debts as and when they become due; or
(g)    Borrower has materially defaulted under any material mortgage, indenture
or instrument under which there may be issued or guaranteed or by which there
may be secured or evidenced any indebtedness for borrowed money, which default
results in the acceleration of such indebtedness prior to its maturity.
10.    Default Rate. During the continuation of an Event of Default, interest on
the outstanding unpaid principal balance of the Loans (if any) shall accrue at
the interest rate specified in Section 4 plus two percentage points.
11.    Rights of Lender Upon Event of Default. Upon the occurrence or existence
of any Event of Default and at any time thereafter and during the continuation
of such Event of Default, Lender may declare the entire outstanding principal
balance of the Loans, together with all unpaid accrued interest thereon, to be
immediately due and payable. In addition to the foregoing remedy, upon the
occurrence or existence of any Event of Default and at any time thereafter and
during the continuation of such Event of Default, Lender may exercise any other
right, power or remedy permitted to it by applicable law, either by suit in
equity or by action at law, or both.


3



--------------------------------------------------------------------------------





12.    Waivers. Borrower hereby waives demand, presentment for payment, protest,
notice of nonpayment, notice of protest, notice of dishonor, and any other
notices of any kind (except those notices required hereunder), and any and all
exemption rights that it holds at law or in equity with respect to the Loans.
13.    Rights Cumulative. All rights and remedies of Lender under this Agreement
and under applicable law are cumulative and not alternative. Failure of Lender
at any time to exercise any such rights or remedies shall neither constitute a
waiver of such rights or remedies nor bar the future exercise of any such rights
or remedies.
14.    No Usury. Payments of interest shall not be required, for any period for
which interest is computed hereunder, to the extent that contracting for or
receipt thereof would be contrary to provisions of any applicable law to Lender
limiting the highest rate of interest that may be lawfully contracted for,
charged or received by Lender, as determined by a final judgment of a court of
competent jurisdiction. Any interest paid in excess of such highest rate shall
be applied to the unpaid principal balance of the Loans. In the event that any
such excess exceeds the principal amount, the amount of such excess over the
principal amount shall be refunded to Borrower.
15.    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned (other than by operation of law), in whole
or in part, by a party without the prior written consent of the other party.
16.    Successors and Assigns. The rights and obligations of Borrower and Lender
under this Agreement shall be binding upon and benefit the successors, permitted
assigns, heirs, administrators and permitted transferees of the parties hereto.
17.    Entire Agreement; Amendments; Waiver. This Agreement contains the entire
agreement between Borrower and Lender relating to the subject matter hereof, and
supersedes all prior agreements and undertakings, both written and oral, between
the parties with respect to the subject matter hereof. No amendment,
modification, termination, release, surrender or discharge of this Agreement
shall be of any force or effect except by an agreement in writing signed by
Borrower and Lender. No purported waiver of any of the provisions of this
Agreement shall be valid or effective unless the same is in writing and signed
by the party against whom it is sought to be enforced.
18.    Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal and unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.
19.    Notices. Any notices or other communications required or permitted under,
or otherwise in connection with this Agreement, shall be in writing and shall be
deemed to have been duly given when delivered in person or upon confirmation of
receipt when transmitted by facsimile transmission, on receipt after dispatch if
sent by registered or certified mail, postage prepaid, addressed, or on the
third business day after dispatch if sent by nationally recognized, documented
delivery service, in each case as follows:
If to Lender, addressed to it at:
DASAN Networks, Inc.
Dasan Tower, 49 Daewangpangyo-ro 644beon-gil, Bundang-gu, Seongnam-si
Gyeonggi-do, Korea


4



--------------------------------------------------------------------------------





Attention: JaeHoon Joo
Facsimile No.: +82 (31) 622-6501
If to Borrower, addressed to it at:
DASAN Zhone Solutions, Inc.
7195 Oakport Street
Oakland, California 94621
Attention: Kirk Misaka
Fax: +1 (510) 777-7593
20.    Governing Law. This Agreement and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of New York, without regard to the conflicts of law provisions of that
or of any other state.
[Signature Page Follows]




5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 
LENDER:


DASAN NETWORKS, INC.




 
By: /s/ MIN WOO NAM_________________
 
Name: Min Woo Nam
 
Title: Chief Executive Officer







[Signature Page to Loan Agreement]





--------------------------------------------------------------------------------








 
BORROWER:


DASAN ZHONE SOLUTIONS, INC.




 
By: /s/ KIRK MISAKA______________
 
Name: Kirk Misaka
 
Title: Chief Financial Officer











US-DOCS\54494429.6